 463321 NLRB No. 65IPLLI, INC.1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.In affirming the judge's finding that the Respondent violated Sec.8(a)(3) and (1) by discharging John Martyn, we do not rely on the
judge's irrelevant discussion in sec. II of his decision of the goals
of the Union's salting program. We also do not rely on fn. 2 and
App. A, which we strike because they are not part of the record.In addition to the cases cited by the judge, we note that theBoard's position with respect to the employment status of employee
participants in the Union's salting program is also set forth in Town& Country Electric, 309 NLRB 1250 (1992), enf. denied 34 F.3d625 (8th Cir. 1994), enfd. 116 S.Ct. 450 (1995).2We shall modify the judge's recommended Order in accordancewith our decision in Indian Hills Care Center, 321 NLRB 144(1996).3If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''Iplli, Inc. and Local 25, International Brotherhoodof Electrical Workers, AFL±CIO. Cases 29±CA±18328 and 29±CA±18510June 13, 1996DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDCOHENOn July 7, 1995, Administrative Law Judge Ray-mond P. Green issued the attached decision. The Re-
spondent filed exceptions and a supporting brief, and
the General Counsel filed an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order as modi-
fied and set forth in full below.2ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified and set forth in full below and orders that the
Respondent, Iplli, Inc., Bohemia, New York, its offi-
cers, agents, successors, and assigns, shall1. Cease and desist from
(a) Discharging or otherwise discriminating againstany employee for joining or supporting Local 25,
International Brotherhood of Electrical Workers, AFL±
CIO, or any other union.(b) Threatening employees with plant closure orwith the loss of jobs because they support or join
Local 25, International Brotherhood of Electrical
Workers, AFL±CIO.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the
rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Within 14 days from the date of this Order, offerJohn Martyn full reinstatement to his former job or, if
that job no longer exists, to a substantially equivalent
position, without prejudice to his seniority or any other
rights or privileges previously enjoyed.(b) Make John Martyn whole for any loss of earn-ings and other benefits suffered as a result of the dis-
crimination against him, in the manner set forth in the
remedy section of the decision.(c) Within 14 days from the date of this Order, re-move from its files any reference to the unlawful dis-
charge, and within 3 days thereafter notify the em-
ployee in writing that this has been done and that the
discharge will not be used against him in any way.(d) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination
and copying, all payroll records, social security pay-
ment records, timecards, personnel records and reports,
and all other records necessary to analyze the amount
of backpay due under the terms of this Order.(e) Within 14 days after service by the Region, postat its offices and meeting halls copies of the attached
notice marked ``Appendix B.''3Copies of the notice,on forms provided by the Regional Director for Region
29, after being signed by the Respondent's authorized
representative, shall be posted by the Respondent and
maintained for 60 consecutive days in conspicuous
places including all places where notices to employees
are customarily posted. Reasonable steps shall be taken
by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material. In
the event that, during the pendency of these proceed-
ings, the Respondent has gone out of business or
closed the facility involved in these proceedings, the
Respondent shall duplicate and mail, at its own ex-
pense, a copy of the notice to all current employees
and former employees employed by the Respondent at
any time since August 31, 1994.(f) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.ITISFURTHERORDERED
that the complaint is dis-missed insofar as it alleges violations of the Act not
specifically found. 464DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
APPENDIX BNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
discharge or otherwise discriminateagainst any of you for joining or supporting Local 25,
International Brotherhood of Electrical Workers, AFL±
CIO, or any other union.WEWILLNOT
threaten employees with plant closureor with the loss of jobs because they support or join
Local 25, International Brotherhood of Electrical
Workers, AFL±CIO.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, within 14 days from the date of theBoard's Order, offer John Martyn full reinstatement to
his former job or, if that job no longer exists, to a sub-
stantially equivalent position, without prejudice to his
seniority or any other rights or privileges previously
enjoyed.WEWILL
make John Martyn whole for any loss ofearnings and other benefits resulting from his dis-
charge, less any net interim earnings, plus interest.WEWILL
, within 14 days from the date of theBoard's Order, remove from our files any reference to
the unlawful discharge of John Martyn, and WEWILL
,within 3 days thereafter, notify him in writing that this
has been done and that the discharge will not be used
against him in any way.IPLLI, INC.Diane Lee, Esq., for the General Counsel.Cynthia Licul, Esq., for the Respondent.DECISIONSTATEMENTOFTHE
CASERAYMONDP. GREEN, Administrative Law Judge. This casewas tried in Brooklyn, New York, on May 5 and 22, 1995.The charge in Case 29±CA±18328 was filed on June 17,1994, and the charge in Case 29±CA±18510 was filed on
September 6, 1994. A consolidated complaint was issued by
the Regional Director of Region 29 on October 25, 1994. In
substance, the complaint, as amended at the hearing, alleged:1. That on May 11, 1994, the Respondent by its owner,Brian McAuliff (a) threatened to close the plant; (b) told em-
ployees that the Company would lose work if the Union suc-
ceeded in representing its employees; and (c) told employees
that it would stop bidding for jobs if the employees joined
or supported the Union.2. That on May 19, 1994, the Respondent, by BrianMcAuliff, told employees that if the Union succeeded in its
attempt to represent its employees, their jobs would not be
guaranteed.3. That on May 19, 1994, the Respondent by its foreman,Lani Bohne, threatened employees with plant closure if the
Union succeeded in its attempt to represent them.4. That on May 20, 1994, the Respondent transferred JohnMartyn from one jobsite to another for discriminatory rea-
sons.5. That on June 1 and 2, 1994, the Respondent refused toassign overtime work to Martyn for discriminatory reasons.6. That on June 10, 1994, the Respondent discharged Mar-tin because of his membership and activities on behalf of the
Union.On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs
filed, I make the followingFINDINGSOF
FACTI. JURISDICTIONIt is admitted that the Employer is a New York corpora-tion engaged in the business of providing electrical contract-
ing services in the building and construction industry. It also
is admitted that during the past year it performed services
valued in excess of $50,000 for enterprises located in the
State of New York, which in turn, meet the Board's direct
inflow or outflow standard for asserting jurisdiction. Based
on the above, I find that the Employer meets the Board's in-
direct outflow standard for asserting jurisdiction and that it
is an employer engaged in commerce within the meaning of
Section 2(2), (6), and (7) of the Act.The Respondent denied that Local 25, IBEW was a labororganization within the meaning of the Act. Andrew Bub,
who is the financial secretary of Local 25, testified that the
Union is an organization which represents employees for the
purpose of collective bargaining. He testified that employees
participate in the affairs of the Union by way of elections
etc. Offered into evidence was the constitution of the Inter-
national Brotherhood of Electrical Workers and the bylaws of
Local 25. Also placed into evidence was a current collective-
bargaining agreement between Local 25 and the Long Island
Chapter, National Electrical Contractors Association, Inc. and
a certification by the National Labor Relations Board (the
Board), certifying Local 25 as the exclusive collective-bar-
gaining representative of the employees of Mr. Electric Serv-
ice Co., Inc. Based on the above, I conclude that Local 25,
IBEW is a labor organization within the meaning of Section
2(5) of the Act. Alto Plastics Mfg. Corp., 136 NLRB 850,851±852 (1962). 465IPLLI, INC.1In the brief filed on behalf of Local 25 by Michael D. Lucas,the executive assistant to the IBEW's international president, he indi-
cates that it is likely that Local 25 has passed such a resolution in
accordance with the suggested format of the International Union.II. ALLEGEDUNFAIRLABORPRACTICES
John Martyn obtained his job by visiting the jobsite andspeaking first with the general contractor who referred himto Brian McAuliff, the owner of Iplli. In his interview with
McAuliff, Martyn said that he had just arrived from Texas
where he had worked as an electrician for an electrical con-
tractor called Ocean Electrical Construction Inc. Martyn was
hired and unbeknownst to McAuliff, Martyn's description of
his time employed at Ocean was false. Martyn states that
during the interview, McAuliff said that there were union
shops and nonunion shops and that there was no way that
he was going to become a union shop. Needless to say,
Martyn did not disclose that he was a member of Local 25.Martyn explained that he sought the job at Iplli under theUnion's salting program, where as a member of Local 25, he
agreed to try to obtain employment at nonunion contractors
and if employed, attempt to organize the employees of the
company. He states that he falsely listed his employment at
Ocean because he felt that if he listed his most recent em-
ployers, this would tip off the Company that he was a mem-
ber of Local 25 and preclude him from being hired.It should be noted that the International Brotherhood ofElectrical Workers has had for some years a nationwide pro-
gram called the ``Salting Program,'' which was designed as
a response to the increasing use of nonunion contractors on
construction projects. The IBEW salting program was de-
scribed to me in four previous cases, one of which is still
pending decision, and the other three being Sullivan ElectricCompany, JD(NY)±04±95, Consolidated Electrical ServiceInc., JD(NY)±11±95 (neither of which were appealed to theBoard), and Belfance Electric, Inc., JD(NY)±55±95, whichissued on June 22, 1995. Bub, the Union's financial sec-
retary, testified that Local 25 participates in this program and
acknowledged use of the IBEW's salting manual. I am there-
fore taking official notice of it and including excerpts from
that document as Appendix A. However, unlike other IBEW
locals, it is not clear in this particular case whether Local 25
had passed a resolution requiring its members, if employed
under the salting program, to leave their employers imme-
diately on union notification.1In Sullivan Electric Company and Consolidated ElectricalService Inc., I stated that I thought that the goals of the salt-ing program included the following goals which could be
separate or overlapping depending on local circumstance.1. To put union members on a jobsite so as to enablethe Union to organize the Company's employees in
order to gain recognition either voluntarily or through
a Board election.2. To get union people on the job and create enoughtrouble by way of strikes, lawsuits, unfair labor practice
charges and general tumult, so that the nonunion con-
tractor walks away from the job.3. If number 2 does not work, to create enough prob-lems for the employer by way of unfair labor practice
charges, Davis Bacon, OSHA, or legal allegations re-
quiring legal services so that even if the employer doesnot walk away from the job, he will be reluctant to bidfor similar work in the local area ever again.In the present case, the evidence indicates that Local 25'sgoal in having Martyn obtain employment at Iplli was to
have him try to organize the employees of the Company
while he worked there and ultimately to attempt to gain
union recognition.Martyn was hired and began to work on December 6,1993. He initially was paid $14.50 but eventually his wages
were raised to $16 per hour which is the same rate of pay
as that of Lani Bohne, whom the General Counsel claims is
a supervisor. Initially, Martyn was assigned to work at a job-
site at 115 Orville Drive, Bohemia, New York, and thereafter
on December 23, 1993, was transferred to another site at 105
Orville Drive where he spent most of his time until trans-
ferred on May 24, 1994.It should be noted that the Company is a very small elec-trical contractor, employing about 8 to 10 employees whom
it tries to shift from job to job as needed. Of this group,
there were four to five people who could be categorized as
journeymen electricians and about four people who would be
categorized as helpers or apprentices. As explained by
McAuliff, his Company being small, he bids for small jobs
and competes only against other nonunion electrical contrac-
tors. McAuliff testified that because of the small size of his
work force, he is the only person who supervises employees,
albeit the first electrician assigned to a new job will be ``in
charge'' of that job and act as a kind of foreman.There is no dispute that Martyn did his job and did it wellwithout complaint by either McAuliff or Iplli's customers. It
also appears that Martyn did not begin to engage in any
union activity until May 1994.Martyn testified that on May 11, 1994, during a conversa-tion he had with McAuliff about a raise, he mentioned that
he had been contacted by a union representative about orga-
nizing. He states that McAuliff responded by stating that he
would close the shop before going union. He also states that
McAuliff said that if the men got together and formed a
union he would no longer bid for work and that his cus-
tomer, Nature's Bounty, would take the work away from Iplli
and do the work itself.Martyn testified that after May 11, 1994, he spoke to theother employees about the Union and invited them to meet
with Bub on May 18 after work. When no one showed up,
Bub and Martyn figured that Martyn's cover had been blown
and they decided to fax a letter to McAuliff, announcing that
Martyn was there to organize for the Union.Martyn states that during a meeting on May 19, 1994,McAuliff announced, after discussing OSHA matters, that
Martyn was going to be trying to organize the employees
into the IBEW and that although he was not happy, this was
Martyn's right. He states that McAuliff said that Iplli's cus-
tomers were nonunion and that if the employees chose to be
represented, it would contaminate a union free environment.
According to Martyn, McAuliff said that Iplli bid against
other nonunion contractors, and that these jobs were not
guaranteed because financially, a union shop could not com-
pete against a nonunion shop. Martyn testified that McAuliff
stated that if the job went union, ``you're not guaranteed
these jobs,'' and that he pulled out and read from a news-
paper article describing an IBEW member who had been out 466DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
of work since 1991. Martyn further testified that after themeeting, he spoke to McAuliff and told him that he intended
to do a good job at work but that he also intended to orga-
nize the other employees during his off hours. He states that
McAuliff repeated that he was not happy.According to Martyn, on May 20, 1994, he had a con-versation with Lani Bohne who said that McAuliff would
have to close down the shop because he could not financially
afford to go union.McAuliff testified that at the December 3 job interview,Martyn asked if Iplli was a union shop and that he told
Martyn that it was not and that he was not interested in be-
coming a union shop because his was a small Company.
McAuliff states that on May 19, 1994 (and on several other
occasions as well), he told employees that his was a small
shop primarily engaged in renovation work and that in his
opinion, he would have a hard time surviving as a union
company if he had to bid against nonunion contractors be-
cause his labor rates would be almost double what theirs
were. He states that this was a stock answer he gave to em-
ployees about what would happen if his Company went
union. He also states that he simply was expressing his per-
sonal opinion.Lani Bohne, who testified in this case, did not deny theremarks that were attributed to him by Martyn on May 20.
The Company argues, however, that Bohne is nothing more
than an electrician, who at best, has been designated from
time to time as a lead person. As noted above, Bohne's wage
rate was no higher than Martyn's and there was little or no
evidence that he had any of the authorities or powers which
are enumerated in Section 2(11) of the Act.As noted above, on May 20, 1994, Martyn was transferredto a new job for a new customer. Although, the complaint
asserts that this transfer was discriminatorily motivated, the
evidence does not support such an allegation. In essence, the
job at which Martyn had been assigned, was almost com-
pleted. Instead of keeping Martyn at this jobsite to work by
himself, the Company put Bohne there to do the ``clean up''
work and assigned most of its people, including Martyn, to
work for the new customer at the new job that was just be-
ginning. This new job was less than a mile away from the
old job and Martyn did not suffer any diminution in his
wages or benefits. And if the Company wanted to keep
Martyn from engaging in union activity, it would have made
far more sense to keep him isolated at the old job and not
move him to the new job where the other employees were
congregated.Martyn claims that on June 1, 1994, he was told by LaniBohne that he could not work overtime that day but that
when he went home, he saw that other employees remained
at work. He did, however, work overtime on Saturday, June
4. The Company asserts that it did not deny any overtime
to Martyn during the week in question and the payroll
records tend to support the Company's view. Thus, during
the week ending June 7, 1994, whereas Martyn worked 5.5-
overtime hours, two employees worked respectively, 6- and
12-overtime hours and five employees worked 5 or fewer
overtime hours.On June 10, 1994, Martyn was fired and was told that thereason for his termination was because he falsified the em-
ployment application that he had submitted back on Decem-
ber 3, 1993.McAuliff testified that sometime after he received theunion fax, he found out from someone, that Martyn did not
just come from Texas. He states that he called information
in Texas and found that there was no listing for Ocean Elec-
trical Construction Inc. and that when he contacted the Texas
Secretary of State, he was advised orally (and on June 6,
1994, by fax), that this company had ceased to exist in Feb-
ruary 1984.McAuliff states that he decided to discharge Martyn basedon the false application because he felt that if he lied there,
he could not trust Martyn when he was out in the field doing
his work. (For example, the employer basically takes the
word of employees as to their hours of work as there is no
check in or time clock system.)McAuliff asserted that he similarly discharged another em-ployee, Jamie Temboro, for giving false information on his
job application. However, that situation was somewhat dif-
ferent, in that Temboro, who apparently had listed on his ap-
plication that he had done electrical work for an electrical
contractor, admitted during his time of employment at Iplli
that he really had not done electrical work there, and this
confirmed McAuliff's observation that Temboro was incom-
petent as an electrician.Thus unlike the situation with Temboro, there was noissue as to the ability of Martyn to do the work and there
was no reason to believe that he was unqualified for his job.AnalysisThere is no doubt in my mind that but for Martyn's unionactivities, he would have retained his employment at Iplli.
Considering the timing of his discharge in relation to his an-
nounced intention to try to organize the other employees, this
by itself constitutes strong prima facie evidence that theCompany was motivated by Martyn's union activity. More-
over, evidence of such motivation is also derived from state-
ments made by McAuliff indicating his unhappiness with the
fact that Martyn announced his intention to engage in such
activity. Cf. Best Plumbing Supply, 310 NLRB 143 (1993).Under Wright Line, 251 NLRB 1083 (1980), enfd. 622F.2d 899 (1st Cir. 1981), cert. denied 495 U.S. 989 (1982),
once the General Counsel has established a prima facie
showing of unlawful motivation, the burden is shifted to the
respondent to establish that it would have laid off or dis-
charged the employee for good cause despite his or her union
or protected activities.The Respondent contends that the sole reason it dischargedMartyn was because he gave false information on his job ap-
plication. This is, in fact, the case as Martyn did so on the
(probably correct) assumption that if he listed New York
union contractors as his prior employers, he would not have
been offered employment at Iplli. In any event, the Respond-
ent asserts that the discharge of Martyn was consistent with
its prior practice of terminating other people who had fal-
sified their job applications; giving the example of Temboro.
Nevertheless, that example is not convincing as Temboro's
discharge resulted from the fact that despite his listing of a
prior electrical contractor as an employer, he demonstrably
was unable to perform the work required of him by Iplli. It
seems to me that Temboro more likely was discharged, not
because he gave false information on his job application, but
rather because he falsely claimed that he could perform work
that he could not. 467IPLLI, INC.2For a description of the salting programs of the IBEW and theInternational Brotherhood of Boilermakers, Iron Ship Builders,
Blacksmiths, Forgers and Helpers (IBB), see the Journal of LaborResearch Volume XIV, Number 4, Fall 1993 authored by HerbertR. Northrup of The Wharton School, University of Pennsylvania.
See also an article by Michael J. Bartlett, Beth C. Wolffe, and
Gretchen M. White in the May 1994 Labor Law Journal. ``SunlandConstruction Company: Are union organizers necessarily bona fide
applicants?''3The Union's brief argues correctly that I am bound by theBoard's view of the law and not by the contrary opinion of the
Eighth Circuit Court of Appeals. Nevertheless, the Union's brief dis-
cusses the history of its salting program and the reasons that the
International has suggested certain language for salting resolutions to
be adopted by its locals. The brief also sets forth the Union's legal
theory as to the consequences under the NLRA of its salting resolu-
tions and their impact on the relationship between the Union, its
members, and any employers who employ such members. Although
I found the discussion interesting, I shall leave consideration of this
legal issue to a higher authority.4Inasmuch as I do not think that the General Counsel has estab-lished that Bohne was a supervisor within the meaning of Sec. 2(11)
of the Act, I shall recommend that the allegation concerning state-ments attributed to him, be dismissed.There is an issue as to whether a person who obtains em-ployment under the Union's salting program, should be con-
sidered an employee for purposes of Section 2(3) and/or Sec-
tion 8(a)(3) of the Act. Thus, in Town & Country Electricv. NLRB, 34 F.3d 625 (8th Cir. 1994), the court held thatemployee-members of a union who were sent to apply for
work at a nonunion contractor were not employees within the
meaning of the Act and therefore could be refused employ-
ment. In that case, the court held inter alia that employees
who obtained employment under the IBEW's salting program
were not entitled to the protection of the Act, in large meas-
ure, because of the union's enactment of a resolution allow-
ing its members to accept employment at a nonunion em-
ployer only on condition that they engage in organizing ac-
tivity and that they quit their employment immediately on
union notification. In that case, the court held that where
such a resolution exists, the union's control over the ``puta-
tive'' employment relationship (which control would existdespite the absence of a collective-bargaining relationship),
would be ``inimical to, and inconsistent with, the employer-
employee relationship.''The Board's position on this issue is set forth in casessuch as Wilmar Electric Service v. NLRB, 968 F.2d 1327(D.C. Cir. 1992); and Bay Control Services, 315 NLRB 30(1994). In those cases the Board has held that such employ-
ees are entitled to statutory protection and that when dis-
charged because they engaged in union activity, they are en-
titled to reinstatement and back pay.2Inasmuch as I am bound by Board precedent, I concludethat the discharge of Martyn violated Section 8(a)(1) and (3)
of the Act.3In addition to the discharge, the complaint alleges that fordiscriminatory reasons, the Respondent, on May 20, 1994,
transferred him from one job to another and that on June 1
and 2, 1994, the Respondent refused to assign him overtime
work. I do not think that either of these allegations have
merit.With respect to the transfer, the evidence shows that thejob he was working on at the time was just about completed
and that a new job for a new customer was just beginning.
As was the Company's custom, it put almost all of its small
work force at the new job to impress the customer and left
the clean up work for Bohne which was his specialty.By the same token, I do not think that the General Coun-sel has established that Martyn was discriminatorily treated
vis-a-vis overtime. In essence, the claim is that on June 1
and 2, 1994, Martyn was told that he could not work over-
time whereas he saw that other employees remained at the
site after he left. Nevertheless, the payroll records show that
Martyn did not suffer a loss of overtime during the week in
question in comparison to most of the other employees who
worked at this particular job site. Thus, during the week end-
ing June 7, 1994, Martyn worked 5.5-overtime hours, two
employees worked respectively, 6- and 12-overtime hours,
and five employees worked 5 or fewer overtime hours.Finally, the complaint alleges that the Respondent byBrian McAuliff and Lani Bohne, made statements to employ-
ees that were violative of Section 8(a)(1) of the Act.4The testimony of Martyn and McAuliff regarding theirconversations on May 11 and 19 present an intriguing factual
and legal issue. Although their testimony obviously covers
the same transaction, their recollections are somewhat dif-
ferent. Martyn asserts that McAuliff explicitly stated, among
other things, that the Company would close if the Union or-
ganized the employees. McAuliff, on the hand, asserts that
he simply presented his opinion that unionization would lead
to higher costs for his Company; that he would therefore be
unable to compete for business against other nonunion con-
tractors; that his customers were nonunion contractors who
might do the work themselves; and that no one could guaran-
tee employees their jobs.In circumstances like this, particularly where the recordpresents a one-on-one situation, it is often difficult to know
if the employee/listener is accurately recalling a statement ac-
tually made or is truthfully testifying to his interpretation of
remarks, which when heard, are simplified to mean that the
employer intends to close the shop. By the same token, one
wonders whether the employer in his recollection of what
was said, truthfully remembers what, in hindsight, he should
have said, rather than what he said in actuality.Compounding the problem of perception and recollection,is the legal issue as to whether certain types of statements
constitute illegal threats of closure and/or discharge or sim-
ply constitute permissible predictions of economic con-
sequences.In the present case, I am inclined to believe thatMcAuliff's version more likely represents what he said to
Martyn and other employees. That being said, I also am of
the opinion that such remarks constituted and were under-
stood to be threats of reprisal, even if he did not subjectively
intend them to be so.In NLRB v. Gissel Packing Co., 395 U.S. 575, 615 (1969),the Supreme Court stated:[A]n employer is free to communicate to his employeesany of his general views about unionism or any of his
specific views about a particular union, so long as the
communications do not contain a ``threat of reprisal or
force or promise of benefit.'' He may even make a pre-
diction as to the precise effects he believes unionization
will have on his company. In such a case, however, the 468DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5A similar rationale was used in Crown Cork & Seal Co. v.NLRB, 36 F.3d 1130 (D.C. Cir. 1994), where the court held that cer-tain statements were permissible when made in the context of the
company's actual financial condition and when based on objective
considerations.prediction must be carefully phrased on the basis of ob-jective fact to convey an employer's belief as to de-
monstrably probable consequences beyond his control
or to the convey a management decision already arrived
at to close the plant in case of unionization. If there is
any implication that an employer may or may not take
action solely on his own initiative for reasons unrelated
to economic necessities and known only to him, the
statement is no longer a reasonable prediction based on
available facts but a threat of retaliation based on mis-
representation and coercion, and as such without the
protection of the First Amendment. We therefore agree
with the court below that ``conveyance of the employ-
er's belief,'' even though sincere, that unionization will
or may result in the closing of the plant is not a state-
ment of fact unless, which is most improbable, the
eventuality of closing is capable of proof.In delineating the boundary between a lawful prediction andan unlawful threat, the Board in National Micronetics, 277NLRB 993, 995 (1985), stated:The judge concluded that by equating unionizationwith unprofitablilty and unprofitablilty with plant relo-
cation, the Respondent made illegal threats to close the
plants and relocate if the Union won the election.....
We agree with the judge's conclusion that thesestatements were illegal threats, but only for the follow-
ing reasons. As we stated above, an employer may law-
fully tell its employees that changed economic condi-
tions due to unionization could cause it to move else-
where. Thus, where an employer points out specific ef-
fects of unionization that might cause it to become un-
profitable, such as higher wages or production losses
during strikes, it may properly raise the possibility that
a loss of jobs could result from unionization. In this
case, however, the Respondent did not point to any ob-
jective facts that would be likely to change as a result
of unionization and cause it to become unprofitable. In-
stead, the Respondent merely noted that its Kingston
plants were already uncompetitive, when compared to
its plants in California and Mexico and to its Japanese
suppliers, and stated that it could easily relocate these
unprofitable plants if the Union won the election. Fur-
thermore, the Respondent made these statements at the
end of a long anti-union election campaign during
which five of its highest management officials had re-
peatedly made explicit threats to close the Kingston
plants and relocate the work in California if the Union
won the election.Shelby Tissue, 316 NLRB 646 (1995), involved a rep-resentation case, wherein the Board overturned an election
because the employer repeatedly implied, without objective
foundation, that a vote for the union would inevitably lead
to plant closure. The Board also noted that the employer stat-
ed that the union represented another employer where the
work force had gone down from 1200 to 650 and that theremainder would soon be out of jobs. Finding that the em-
ployer had no objective evidence that the union had done
anything to cause or to exacerbate problems at the other em-ployer, the Board held that these statements were grounds forsetting aside the election.In Dominion Engineered Textiles, 314 NLRB 571 (1994),an employer told employees that the bargaining obligation
that would flow from the union's victory could be ``devastat-
ing'' because the union would be ``a major distraction'' con-
suming the employer's time and energies that could other-
wise be devoted to solving its problems. The Board, with
Member Cohen dissenting, held that such statements were
grounds for setting aside the election under the rationale of
NLRB v. Gissel Packing Co., supra. In dissenting, MemberCohen noted that the employer's statements pointed out (1)
that other companies have faced difficult economic condi-
tions; (2) that the union nonetheless took unreasonable bar-
gaining positions vis-a-vis those companies; (3) that as a re-
sult those companies were forced to close; (4) that the em-
ployer also faced difficult economic conditions, (5) that it
could be reasonably anticipated that the union's bargaining
posture vis-a-vis the employer would be unchanged; and (6)
that if the union took such a bargaining position, the em-
ployer might be forced to close.In Kawasaki Motors Mfg. Corp., 280 NLRB 491 (1986),enfd. 834 F.2d 816 (9th Cir. 1987), the Board concluded that
certain statements were not violative of the Act. In that case,
the employer's representative spoke of the company's finan-
cial and competitive situation and backed up his statements
with undisputed objective economic facts which showed the
employer's poor financial condition. The Board noted: ``The
Respondent's officials clearly created the impression that any
decision to close the plant would be based on its profitability
and competitive status in the world market. Their predictions
of possible closure were not based on reasons unrelated to
economic necessities.''5In my opinion, McAuliff's statements stepped over theboundary because they were premised on an underlying as-
sumption which may or may not have come about. All of
McAuliff's predictions about being unable to compete or of
being frozen out of work by nonunion customers, is premised
on his expressed assertion that if the Union successfully or-
ganized his employees, this would automatically result in adoubling of his labor costs. Even assuming, that other com-
panies having contracts with Local 25 have higher labor
costs, it does not follow that if the Union was to obtain bar-
gaining rights, it would either demand or be able to obtain
through negotiations, a contract which would double (or even
substantially increase), Iplli's labor costs. Therefore, since
McAuliff's predictions were not based on a demonstrable un-
derlying premise (that unionization would necessarily result
in substantially higher labor costs), those predictions about
loss of work, loss of bids and loss of jobs, overstepped, in
my opinion, the bounds of permissible speech and constituted
threats of reprisals within the meaning of NLRB v. GisselPacking Co., supra. 469IPLLI, INC.CONCLUSIONSOF
LAW1. By discharging John Martyn because of his activities onbehalf of Local 25, International Brotherhood of Electrical
Workers, AFL±CIO, the Company has violated Section
8(a)(1) and (3) of the Act.2. By threatening employees with plant closure and withthe loss of work, the Company, violated Section 8(a)(1) of
the Act.3. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I find that it must be ordered to cease
and desist and to take certain affirmative action designed to
effectuate the policies of the Act.The Respondent having discriminatorily discharged an em-ployee, it must offer him reinstatement and make him whole
for any loss of earnings and other benefits, computed on a
quarterly basis from date of discharge to date of proper offer
of reinstatement, less any net interim earnings, as prescribed
in F.W. Woolworth Co
., 90 NLRB 289 (1950), plus interestas computed in New Horizons for the Retarded, 283 NLRB1173 (1987).APPENDIX AThe IBEW's salting manual is entitled; ``Salting As Pro-tected Activity under the National Labor Relations Act.'' In
pertinent part, this booklet states:Placing (salting) union members in nonunion jobs forthe purpose of organizing is a tactic which has gained
a great deal of popularity and respectability ... in the

building and construction industry. We derived the term
from the process of ``salting'' mines in order to artifi-
cially enrich them by placing valuable minerals in some
of the working places. The organizing potential in non-
union bargaining units is likewise artificially enriched
by ``salting'' valuable craftsmen in some of the work-
ing places.....
Since ULP charges are good only if guilt can beproven, many unscrupulous nonunion employers are
able to avoid the consequences of their unlawful ac-tions. For this reason, I have also taught that law-break-
ers can often be stung by using falsified job applica-
tions designed to conceal union employment and/or
membership until after an initial cadre of salts have
been hired.....
Regardless of how it may actually be applied in thereal world, by proscribing discrimination or reprisals,
the law, in theory, protects job applicants who openly
avow their union sympathies, background, or member-
ship. And in certain situations and circumstances, jobapplicants are urged to do just that and bring NLRBcharges against any employer who violates these pro-
scriptions.[After describing a covert operation to place saltswith a company by a local Business Manager, Mr.
Lucas described the goals attained as]:The addition of several high-priced, non-productivejourneymen (attorneys) to ... payroll;
The exposure of [the employer] to substantial backpay and interest liability plus fringe benefit accruals, if
any;The exposure of [the employer] to its own employ-ees, its customers, and the community as an alleged
labor law violator;The exposure of [the employer] to the publicity andrecord making aspects of a trial on the issues and a
probable conviction;The eventual placement on the payroll and job of asubstantial number of Local 934 member-organizers;The education of substantial numbers of tradesmenand Local Unions in some of the myriad ramifications
of salting.....
It is not uncommon to receive calls from localunions that have covertly placed salts and are suddenly
at a loss as to how to proceed. The answer is, first to
gather needed information and then, when appropriate,
to come out into the open.If the employer is large or is in a hiring mode ...
a time may come when the Local will want to openly
send salts to make application, or to submit job applica-
tions by cover letter, or even to have applications deliv-
ered by a union official.If the employer is small and seldom hires additionalcraftsmen, a time may come when the Local will want
to expose its covert salts by a letter to the employer
with a copy to the NLRB.The point is that the covert placement of salts or theenlistment of current employees is often only the initial
step in a salting program and is only the beginning of
the organizing effort in any event.The employer should be watched closely for thecommission of even minor ULPs and evidence, includ-
ing affidavits, should be carefully accumulated. ... A

time may come when the Local will want to pull its
salts and supporters out on a minority ULP strike to en-
courage the hiring of temporary replacements, set the
stage for an unconditional offer to return, and for fur-
ther actions; (See Union Organization in the Construc-
tion Industry, Applying Economic Pressure, Economic
and Unfair Labor Practice Strikes, Never Drag Up-Al-
ways Strike, Creating the ULP Strike, and ULP Strikes
as Harassment; the Orange book).[Recommended Order omitted from publication.]